DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #800 from paragraph 0063.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #310 in Fig. 4, #410 in Fig. 5, #412 in Fig. 5, #510 in Fig. 6, #512 in Fig. 6,  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0023, “Figures12 and 13” should be Figures 12 and 13”.  
Appropriate correction is required.

Claim Objections
Claims 2-4, 6, 15-16 and 18 are objected to because of the following informalities:  
Regarding claim 2: “the marker coil” should be “the radiopaque marker coil” for consistency with its antecedent.
Regarding claim 3: “the marker coil” should be “the radiopaque marker coil” for consistency with its antecedent.
Regarding claim 4: “the marker coil” should be “the radiopaque marker coil” for consistency with its antecedent.
Regarding claim 6: “the one or more centering mechanisms comprise” should be “the one or more centering mechanisms comprises”.
Regarding claim 15, “has a flexible profile is less than” should be “has a flexible profile less than”.
Regarding claim 16, “the proximal end of the tube” should be “a proximal end of the tube” because it is the first instance mentioned.
Regarding claim 16, “the distal end of the tube” should be “a distal end of the tube” because it is the first instance mentioned.
Regarding claim 18: all instances of “the marker coil” should be “the radiopaque marker coil” for consistency with its antecedent.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the one or more centering mechanisms” in claim 1 and claim 20 whose corresponding structure is either a centering coil, braid or tube as specified in paragraph 0028.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 17-19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “less radiopaque”. It is unclear, in light of the specification at, for example, [0060], whether the breadth of the claim would include material of the first centering coil that is not radiopaque. For the purposes of examination, the limitation will be interpreted as the first centering coil is not radiopaque. 
The term “similar” in claim 17 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The degree of similarity required to constitute  “a similar intravascular device” cannot be ascertained from the specification. For the purposes of examination, the limitation will be interpreted as simply being any coating layer of a device without a centering mechanism.
Claim 18 recites the limitation “less radiopaque”. It is unclear, in light of the specification at, for example, [0060], whether the breadth of the claim would include material of the first centering coil that is not radiopaque. For the purposes of examination, the limitation will be interpreted as the first centering coil is not radiopaque. 
Claim 19 is rejected due to its dependency on claim 18 and because it inherits and does not remedy the deficiencies of claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    308
    732
    media_image1.png
    Greyscale
Claims 1-2, 6-7, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eskuri (US 201300226033 A1; cited by applicant).

With respect to claim 1, Eskuri discloses
An intravascular device (see paragraph 0023-0024 and Figs. 1-6, guidewire #10 which includes a guide member #14; annotated Fig. 3 from Eskuri is provided above), comprising: 
a core (see paragraph 0028 and Fig. 2-3, core #36) having a proximal section (see paragraph 0025 and Fig. 2-3, the proximal segment #16) and a distal section (see paragraph 0025 and Fig. 2-3, the distal segment #18); 
an outer tube (see paragraph 0034 and 0037 and Fig. 2-3, outer sheath #42) coupled to the core (see paragraph 0036-0037, outer sheath #42 encloses the distal segment #18 of the core #36 which can be seen in Fig. 2-3 and the attachment may be effected through the use of adhesives, welding, soldering or the like) such that the distal section of the core passes into and is encompassed by the outer tube (see paragraph 0037, outer sheath #42 encloses the distal segment #18 of the core #36 which can be seen in Fig. 2-3), the outer tube and the core defining an annular space between an inner surface of the outer tube and an outer surface of the distal section of the core (see annotated Fig. 3 above, the annular space is between the inner side of the outer tube and the outer side the core); and 
one or more centering mechanisms positioned within at least a portion of the annular space (see Fig. 3, the proximal coil segment #44 are positioned within the annular space), 
wherein the one or more centering mechanisms are configured to limit movement of the core out of a radially centered position within the outer tube (see Fig. 3, the proximal coil segment #44 is positioned with the annular space against the core #36 so that the movement of the core in a radial manner is limited), and 
wherein the one or more centering mechanisms extend at least 15% of a length of the outer tube (see Fig. 3, the proximal coil segment #44 extends greater than 15% of the outer sheath #42 which can be seen in Fig. 3).

With respect to claim 2, all limitations of claim 1 apply in which Eskuri further discloses
a radiopaque marker coil (see paragraph 0035, the distal coil segment #46 is fabricated from a radiopaque material), the one or more centering mechanisms (see Fig. 3, the proximal coil segment #44) being separate from the marker coil.

With respect to claim 6, all limitations of claim 1 apply in which Eskuri further discloses the one or more centering mechanisms comprise a first centering coil (see Fig. 3, the proximal coil segment #44) and a second centering coil (see Fig. 3, distal coil segment #46), the second centering coil having a proximal end that terminates distal of a proximal end of the first centering coil (see Fig. 3, the proximal end of the distal coil segment #46 terminates at the distal end of the proximal coil segment #44 as seen in Fig. 3).

With respect to claim 7, all limitations of claim 6 apply in which Eksuri further discloses the first centering coil and the second centering coil have different outside diameter to inside diameter ratios (see Fig. 3, proximal coil segment #44 and the distal coil segment #46 are different sizes as seen in Fig. 3 which means that they have different diameters).

With respect to claim 17, all limitations of claim 1 apply in which Eskuri further discloses a coating layer (see paragraph 0039, coating) applied at least to an outer surface of the tube (see paragraph 0039, coating may be disposed over the outer sheath), the coating layer having a more uniform thickness as compared to a coating layer of a similar intravascular device not having a centering mechanism (see paragraph 0039, coatings are applied over all or part of the guidewire as such coatings that are placed on a guidewire with centering mechanism components such as the proximal coil segment #44 and the distal coil segment #46 would have a uniform thickness due to a straighter sheath as seen in Fig. 3 as compared to one without anything in the center).

With respect to claim 20, Eskuri discloses
An intravascular device (see paragraph 0023-0024 and Figs. 1-6, guidewire #10 which includes a guide member #14; annotated Fig. 3 from Eskuri is provided above), comprising: 
an inner member (see paragraph 0028 and Fig. 2-3, core #36) having a proximal section and a distal section (see paragraph 0025 and Fig. 2-3, the proximal segment #16) and a distal section (see paragraph 0025 and Fig. 2-3, the distal segment #18), wherein the inner member is selected from the group consisting of a core wire, a tube (see paragraph 0030, fabricated from a rigid material into a tube structure as seen in Fig. 3), a braid, and a coil; 
an outer member (see paragraph 0034 and 0037 and Fig. 2-3, outer sheath #42)  encompassing at least a portion of the inner member (see paragraph 0036-0037, outer sheath #42 encloses the distal segment #18 of the core #36 which can be seen in Fig. 2-3 and the attachment may be effected through the use of adhesives, welding, soldering or the like), the outer member and the inner member defining an annular space between an inner surface of the outer member and the portion of the inner member disposed within the outer member (see annotated Fig. 3 above, the annular space is between the inner side of the outer tube and the outer side the core), wherein the outer member is selected from the group consisting of a tube (see paragraph 0037, the outer sheath #42 is a tube like structure as seen in Fig. 2 and 3), a braid, a coil, and a polymer tube impregnated with a braid or coil; and 
one or more centering mechanisms positioned within at least a portion of the annular space (see Fig. 3, the proximal coil segment #44 are positioned within the annular space), wherein the one or more centering mechanisms are configured to limit movement of the inner member out of a radially centered position within the outer member (see Fig. 3, the proximal coil segment #44 positioned with the annular space against the core #36 so that the movement of the core in a radial manner is limited),
 wherein the centering mechanism includes one or more members selected from the group consisting of a coil (see Fig. 3, the proximal coil segment #44), a tube, a braid, stacked rings, and combinations thereof, 
wherein the one or more centering mechanisms extend at least 45% of a length of the outer member (see Fig. 3, the proximal coil segments are seen to extend at least 45% of the length of the sheath).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eskuri in view of Nguyen (US 5833631 A; cited by applicant).

With respect to claim 3, all limitations of claim 2 apply in which Eskuri further discloses the one or more centering mechanisms includes a first centering coil (see Fig. 3, the proximal coil segment #44).
	Eskuri does not disclose at least a portion of the first centering coil extends over at least a portion of the marker coil.
	Nguyen teaches a portion of a first centering coil (see Fig. 3 #310) extends over (best seen in Fig. 3) at least a portion of the marker coil (see Fig. 3 #308).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eskuri with the teachings of Nguyen to extend coils over each other because it would have resulted in the predictable result of providing a more constant diameter for the overall guidewire (Nguyen: see Col 5, lines 3-7).

With respect to claim 4, all limitations of claim 3 apply in which Eskuri further discloses
the first centering coil is less radiopaque than the marker coil (see paragraph 0035, the distal coil segment #46 is fabricated from a radiopaque material and the marker coil is not).

With respect to claim 5, all limitations of claim 3 apply in which Eskuri further teaches 
the first centering coil (see Fig. 3, the proximal coil segment #44) adjoins the core at a proximal coil joint (see Fig. 3, the proximal coil segment #44 joins the core #26), and wherein the proximal coil joint of the first centering coil is located at a point where the diameter of the core is approximately 20 to 80% of an inner diameter of the outer tube (see Fig. 3, the proximal coil segment #44 joins the core #26 where the diameter of the core when looking at Fig. 3 seems to be between 20%-80% of the inner diameter of the outer tube).

With respect to claim 18, Eskuri discloses
An intravascular device (see paragraph 0023-0024 and Figs. 1-6, guidewire #10 which includes a guide member #14; annotated Fig. 3 from Eskuri is provided above), comprising: 
a core (see paragraph 0028 and Fig. 2-3, core #36) having a proximal section (see paragraph 0025 and Fig. 2-3, the proximal segment #16) and a distal section (see paragraph 0025 and Fig. 2-3, the distal segment #18); 
an outer tube (see paragraph 0034 and 0037 and Fig. 2-3, outer sheath #42) coupled to the core (see paragraph 0036-0037, outer sheath #42 encloses the distal segment #18 of the core #36 which can be seen in Fig. 2-3 and the attachment may be effected through the use of adhesives, welding, soldering or the like) such that the distal section of the core passes into and is encompassed by the outer tube (see paragraph 0037, outer sheath #42 encloses the distal segment #18 of the core #36 which can be seen in Fig. 2-3), the outer tube and the core defining an annular space between an inner surface of the outer tube and an outer surface of the distal section of the core (see annotated Fig. 3 above, the annular space is between the inner side of the outer tube and the outer side the core); 
[…]; and
first (see Fig. 3, the proximal coil segment #44) and second (see Fig. 3, distal coil segment #46) centering coils positioned within at least a portion of the annular space, the second centering coil having a proximal end that terminates distal of a proximal end of the first centering coil (see Fig. 3, the proximal end of the distal coil segment #46 terminates at the distal end of the proximal coil segment #44 as seen in Fig. 3), the first and second centering coils being configured to limit movement of the core out of a radially centered position within the outer tube (see Fig. 3, the proximal coil segment #44 and the distal coil segment #46 are positioned within the annular space against the core #36 so that the movement of the core in a radial manner is limited),
[…],
[…], and
wherein a combined length of the first and second centering mechanisms extends at least 15% of a length of the outer tube (see Fig. 3, the combined length of the proximal coil segment #44 and of the distal coil segment #46 are seen in Fig. 3 to extend at least 15% of the length of the outer sheath).
Esksuri does not disclose a radiopaque marker coil positioned within at least a portion of the annular space; and wherein the first and second centering coils are less radiopaque than the marker coil, wherein at least a portion of the first centering coil extends over at least a portion of the marker coil.
Nguyen teaches a radiopaque marker coil (see Fig. 3 #308, coil is a radiopaque coil) positioned within at least a portion of the annular space (see Fig. 3, the coil #308 is positioned in an annular space which is forms between the core wire #102 and the tubular covering #306) and also teaches a portion of a first centering coil (see Fig. 3 #310) extends over (best seen in Fig. 3) at least a portion of the marker coil (see Fig. 3 #308).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eskuri with the teachings of Nguyen to extend coils over each other because it would have resulted in the predictable result of providing a more constant diameter for the overall guidewire (Nguyen: see Col 5, lines 3-7) and also having the first and second centering coils less radiopaque than the marker coil allows a physician using a guidewire to visualize the distal tip with respect to the site to be treated or diagnosed (Nguyen: see Col 1, lines 32-37).

With respect to claim 19, all limitations of claim 18 apply in which Eksuri further discloses the first centering coil and the second centering coil have different outside diameter to inside diameter ratios (see Fig. 3, proximal coil segment #44 and the distal coil segment #46 are different sizes as seen in Fig. 3 which means that they have different diameters).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Eskuri in view of Davis (US 20040111044 A1; cited by applicant).

With respect to claim 8, all limitations of claim 6 apply in which Eskuri does not disclose the first centering coil has a pitch to coil wire diameter ratio of about 1.05 to 2.
	Davis teaches a pitch to coil wire diameter ratio of about 1.05 to 2 (see paragraph 0008, the coil may have a pitch of at least 1.5 times the diameter of the coil wire which means that the pitch to wire diameter ratio is 1.5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eskuri with the teachings of David to have a certain pitch to coil wire diameter ratio because it would have resulted in the predictable result of allowing room for solder, adhesive or both between an inner tubing and outer tubing (David: see paragraph 0008) such as a between a guidewire and its sheath.

With respect to claim 9, all limitations of claim 6 apply in which Eskuri does not disclose the second centering coil has a pitch to coil wire diameter ratio of about 1.05 to 2.
Davis teaches a pitch to coil wire diameter ratio of about 1.05 to 2 (see paragraph 0008, the coil may have a pitch of at least 1.5 times the diameter of the coil wire which means that the pitch to wire diameter ratio is 1.5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eskuri with the teachings of David to have a certain pitch to coil wire diameter ratio because it would have resulted in the predictable result of allowing room for solder, adhesive or both between an inner tubing and outer tubing (David: see paragraph 0008) such as a between a guidewire and its sheath.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Eskuri in view of Chen (US 20090292225 A1; cited by applicant).

With respect to claim 10, all limitations of claim 1 apply in which Eskuri does not disclose the one or more centering mechanisms includes a polymer fill.
	Chen teaches one or more centering mechanisms includes a polymer fill (see paragraph 0024 and Fig. 2, a polymer member #24 may be a polymer filler which is disposed between the core member and sleeve). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a polymer filler as taught by Chen to the annular space disclosed by Eskuri because it would have resulted in the predictable result of enhancing flexibility and torquability (Chen: see paragraph 0036) to the guidewire and enclose the core of the guidewire so that it limited in movement.

With respect to claim 11, all limitations of claim 10 apply in which Chen further teaches the polymer fill is an elastomer (see paragraph 0036, polymer filler member #24 can be an elastomer).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Eskuri in view of Euteneuer (US 20070167876 A1; cited by applicant)

With respect to claim 12, all limitations of claim 1 apply in which Eskuri does not disclose the one or more centering mechanisms includes an inner tube fully disposed within the outer tube.
	Euteneuer teaches the one or more centering mechanisms includes an inner tube (see paragraph 0044-0045 and Fig. 5C, inner tube #50) fully disposed within the outer tube (see paragraph 0044-0045, inner tube #50 is sealed and secured to the inner surface of slotted tube #14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eskuri with the teachings of Eutenuer to include an inner tube disposed inside the outer tube because it would have resulted in the predicable result of modifying the torsional rigidity and longitudinal stiffness (Euteneuer: see paragraph 0044) of an intravascular device.
	
With respect to claim 13, all limitations of claim 12 apply in which Euteneuer further teaches that 
the inner tube is formed from the same material as the outer tube (see paragraph 0044, the inner tube #50 may be fabricated from metals or polymers; and see paragraph 0036 the slotted tube #14 may be made from a variety of materials including polymers and metals).

With respect to claim 14, all limitations of claim 12 apply in which Euteneuer further teaches that the inner tube is formed as a polymer tube (see paragraph 0044, the inner tube #50 may be fabricated from polymers).

With respect to claim 15, all limitations of claim 12 apply in which Euteneuer further teaches the inner tube has a flexibility profile is less than or equivalent to that of the outer tube (see paragraph 0044, the inner tube #50 may be fabricated from metals or polymers; and see paragraph 0036 the slotted tube #14 may be made from a variety of materials including polymers and metals; as such if the inner tube and the slotted tube are made from the same materials then the flexibility of the materials would be equivalent).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Eskuri in view of Idstrom (US 20150306355 A1; cited by applicant)

With respect to claim 16, all limitations of claim 1 apply in which Eskuri does not disclose that the one or more centering mechanisms extend proximally beyond the proximal end of the tube, extends distally beyond the distal end of the tube, or both.
	Idstrom teaches the one or more centering mechanisms extend proximally beyond the proximal end of the tube, distally beyond the distal end of the tube (see paragraph 0091, the sheath #605 defines the distal tip #615 and it can be seen in Fig. 6A and Fig. 6B that the coil #625 extends beyond the distal tip to the portion #640), or both 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eskuri to extend the coils beyond the distal end of the tube as taught by Idstrom because it would have resulted in the predictable result of allowing rotational force on a shaft to stiffen a guidewire (Idstrom: see paragraph 0091).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791